DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/932,646 field on 17 July 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10-13, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2006/0191184 to Wisecup et al. (Wisecup).
Regarding Claims 1, 3, Wisecup discloses a scope cover (see at least Abstract, figures), comprising:
a flexible fabric shell (Abstract) having an interior surface defining an interior cavity, and an exterior surface opposite the interior surface (see fig.1, scope within cavity), the flexible fabric shell being adapted for placement of a scope within the interior cavity via an expandable and contractible opening in the flexible fabric shell (see fig.1, within cavity 22, see at least paragraph 60);
a strap coupled to the flexible fabric shell, said strap being configured to secure the flexible fabric shell to the scope (24/26); and
an area of the interior surface of the flexible fabric shell that minimizes or eliminates scratching of an objective lens and eyepiece of the scope (see at least paragraph 30, fig.1, shows covering both objective and eyepiece ends of the scope).
Regarding Claim 2, Wisecup discloses the scope cover of claim 1, wherein the flexible fabric shell comprises polyester and cotton (see at least paragraphs 29-30).
Regarding Claim 4, Wisecup discloses the scope cover of claim 1, wherein the area of the interior surface of the flexible fabric shell that minimizes or eliminates scratching of the objective lens of the scope comprises cotton (see at least paragraphs 29-30).
Regarding Claim 6, Wisecup discloses the scope cover of claim 1, wherein the area of the interior surface of the flexible fabric shell that minimizes or eliminates scratching of the objective lens of the scope covers the entire inner surface (see at least figures and paragraph 28).
Regarding Claim 7, Wisecup discloses the scope cover of claim 1, wherein the area of the interior surface of the flexible fabric shell that minimizes or eliminates scratching of the objective lens of the scope covers a portion of the interior surface configured to interface with the objective lens of the scope (see at least all figures and paragraph 28).
Regarding Claim 10, Wisecup discloses the scope cover of claim 1, wherein the expandable and contractible opening comprises an elastomeric band/drawstring (24).
Regarding Claim 11, Wisecup discloses the scope cover of claim 1, wherein the strap comprises a plurality of straps (60/61).
Regarding Claim 12, Wisecup discloses the scope cover of claim 1, wherein the strap comprises at least one of the materials listed in the claim (see at least paragraph 77).
Regarding Claim 13, Wisecup discloses the cope cover of claim 1, wherein the strap comprises two strap segments that are connectable via a hook and loop fastener (see at least paragraph 77).
Regarding Claim 16, Wisecup discloses a method of minimizing abrasion to a scratch-sensitive surface of a scope (see at least paragraph 30) comprising:
inserting the scope into an interior cavity of a flexible fabric shell via an expandable and contractible opening, said interior cavity being defined by an interior surface of the flexible fabric shell, the interior surface comprising an area that minimizes or eliminates scratching of the scratch-sensitive surface (see figures 1-2, at least paragraphs 28-30).
Regarding Claim 17, Wisecup discloses the method of claim 16, wherein the area that minimizes or eliminates scratching of the scratch-sensitive surface covers the entire interior surface (see at least the figures and paragraph 28).
Regarding Claim 18, Wisecup discloses the method of claim 16, wherein the area that minimizes or eliminates scratching of the scratch-sensitive surface covers a portion of the interior surface that is configured to interface with the scratch-sensitive surface (see at least all figures and paragraph 28).
Regarding Claim 19, Wisecup discloses the method of claim 16, wherein the scratch-sensitive surface comprises at least one of an objective lens of the scope or an eyepiece of the scope (see at least fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0191184 to Wisecup et al. (Wisecup).
Regarding Claims 8-9, Wisecup discloses the scope cover of claim 1, further comprising a tab made of polyester/cotton (see at least paragraphs 29-30) coupled to the exterior surface, said tab being opposite the area of the interior surface of the flexible fabric shell that minimizes or eliminates scratching of the objective lens of the scope (see figure 2, element 70, see at least paragraphs 60, 62).
Wisecup fails to specifically disclose disposed proximate to the objective lens of the scope.  However, the element 70 of Wisecup is disclosed as being pulled from an ocular end of the scope (paragraphs 60, 62, figure 2).  The tab 70, however, in Figure 1 is shown surrounding the scope, so a portion of 70, in front of 22 could obviously be pulled in a direction towards the muzzle of the firearm as shown in Fig.1, as an obvious reversal of the steps to accomplish the same result.

Claims 5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0191184 to Wisecup et al. (Wisecup) in view of US Patent Application Publication 2009/0178218 to Jones.
Regarding Claim 5, Wisecup discloses the cope cover of claim 4, but fails to specifically disclose a microfiber material.  However, Wisecup discloses a cotton material to protect lenses of a scope.  Jones discloses a material utilized to clean an optical surface such as a rifle scope made of a cotton or microfiber cloth (see at least paragraph 40).  It would have been obvious to manufacturer the interior surface of the cover of Wisecup from a microfiber cloth as taught by Jones, since it is known in the art that a microfiber cloth is safe to use on optical surfaces.
Regarding Claim 14, Wisecup discloses the scope cover of claim 1, but fails to specifically disclose comprising a closeable storage pouch attached to the flexible fabric shell, said closeable storage pouch comprising a soft cleaning material attached to an interior surface of the closeable storage pouch, and an attachment feature configured to attach the closeable storage pouch to a user’s gear.
However, Jones discloses such a pouch with a retractable, soft cleaning material to clean a scope (see at least paragraphs 1, 4, 40), that has an attachment point (38) configured to attach or secure the accessory to an article or device such as a lens bearing device or storage case (see at least paragraph 25).  It would have been an obvious modification to Wisecup to include a cloth accessory as taught by Jones since Jones teaches the cloth accessory is designed to be attached to an object with the specific purpose of cleaning lenses of a scope.
Regarding Claim 15, the combination of Wisecup and Jones disclose the scope cover of claim 14, wherein the closeable storage pouch is storable against either the interior surface or exterior surface of the flexible fabric shell via at least one of a snap, hook and loop fastener, buckle, clip, etc… (see Jones at least paragraph 39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN COOPER/Primary Examiner, Art Unit 3641